UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               5/18/2021




  In re Application of The Liverpool Limited
  Partnership                                                       21-mc-392 (AJN)

                                                                        ORDER



ALISON J. NATHAN, District Judge:

       Applicant The Liverpool Limited Partnership is hereby ORDERED to serve the

application and all supporting papers on Respondent JP Morgan Chase & Co. by May 24, 2021.

Applicant shall promptly file proof of service on the public docket. Within three days of service,

the parties shall confer and propose a briefing schedule.

       Applicant The Liverpool Limited Partnership is further ORDERED to email unredacted

copies of its papers to nathannysdchambers@nysd.uscourts.gov.

       SO ORDERED.


 Dated: May 18, 2021
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
